Roberts, J.,
delivered the opinion of the Court.
This appeal is from a decree of the Circuit Court No. 2, of Baltimore City, sustaining a demurrer to the bill of complaint and dismissing the same. The facts are, that Nathaniel H. Clark, a resident of the State of Delaware, departed this life on the 18th of March, 1892, leaving, a last will and testament, by which he bequeathed to his brother, Moses Clark, the dividends to accrue upon the stock held by the testator in the Commercial and Farmers’ National Bank of Baltimore, during his life, and thereafter the°said stock was bequeathed to his “ friend, Andrew Lowndes, of Baltimore.” Mr. Lowndes died on the 16th of March, 1892, two days prior to the death of the testator Clark. The dividends upon said stock were paid to the said Moses Clark, the life-tenant, during his life; he having only recently died. The children of said Andrew J. Lowndes, subsequently to the death of the life-tenant, assigned all of their interest in said bequest to their mother, who is the appellant in the record of this appeal. This bill is filed’ against J. Wilkins Cooch, the executor of said testator and *485against the said bank, to compel the transfer to the appellant of the stock bequeathed to said Lowndes. The will of the testator has been admitted to probate in the Orphans’ Court of Baltimore City and letters testamentary have been granted by said Court to said executor. The bank answered the bill, disclaiming any interest in the controversy, and submitting its rights and liabilities to the order and direction of the Court below. Cooch, the executor, demurred to the bill and whilst relying on the same, he, by way of answer, set up the defence that there is no statute in the State of Delaware similar to that of our own State to save the lapsing of a legacy given by a testator to one dying before him, which is the meaning and effect of sec. 313, Art. 93 of Code.
The leading inquiry, therefore, which this appeal presents is, does the law of Delaware or the law of Maryland control the disposition of the bank stock in controversy here ? The facts of this case are few and easily understood, and the law is well settled and free of difficulty. It is undoubtedly true that so far as it can be done consistently with its own interests, one country will respect and give effect to the laws of another. This doctrine finds expression in the legal maxim that mobilia sequuntur personam, which is the maxim of our own as of the Roman law, while things immovable are governed by the lex rei sites. The leading case in this State is that of Noonan v. Kemp, 34 Md. 73. The facts are briefly, that David Kemp, a citizen of this State, bequeathed to his daughter, Mrs. Noonan, who then resided with her husband in the State of Kentucky, certain distributive portions of his personal estate. Mrs. Noonan survived her father and died in the State of Kentucky, leaving her husband and two children surviving her. No distribution of her father’s estate was made until after her death. Her surviving husband claimed the portion which had been distributed to his wife. It was admitted that by the law of Kentucky the surviving husband was entitled to the personal estate of his deceased wife. Robinson, J., in delivering the opinion of this Court in that case said: “ If there be a *486principle of international law settled beyond dispute, it is that the succession to personalty is governed and regulated by the law of the domicile, &c.” And he quotes approvingly the language of Chancellor Kent, in 2 Kent's Comm. 429, where he says, “ It has become a settled principle of international jurisprudence, and one founded in a comprehensive and enlightened sense of public policy and convenience, that the disposition, succession to and distribution of personal property, wherever situated, is governed by the law of the country of the owner’s or intestate’s domicile at the time of his death, and not by the conflicting laws of the various places where the goods happen to be situated.” Judge Story says : “ Be the origin of the doctrine what it may, it has so general a sanction among all civilized nations, that it may be treated as part of the jus gentium." But nowhere is the general doctrine stated with greater force and vigor than by Lord Loughborough, in Sill v. Worswick, 1 H. Black, 690, where he says : “ It is a clear proposition, not only of the law of England, but of every country in the world, where the law has the least semblance of science, that personal property has no locality. The meaning of that is, not that personal property has no visible locality, but that it is subject to that law which governs the person of the owner; both with respect to the disposition of it, and with respect to the transmission of it, either by succession or by the act of the party. It follows the law of the person. If he dies, it is not the law of the country in which the property is, but the law of the country of which he was a subject, that will regulate the succession. ” The principle so admirably expressed, which we have just quoted, finds recognition and support in numerous decisions of this Court. De Sobry v. De Laistre, 2 H. & J. 191; Newcomer v. Orem, 2 Md. 297; Wilson v. Carson, 12 Md. 54; Hooper v. Baltimore, 12 Md. 464; Latrobe v. Baltimore, 19 Md. 14; B. & O. R. Co. v. Glenn, 28 Md. 322.
This doctrine, however firmly established, is nevertheless subject to proper limitation to the effect that if a foreign law *487directly violates some recognized principle of public policy, or some established standard of morality prevailing in the forum exercising jurisdiction, the rules of comity will not compel such forum to enforce the foreign law rather than its own, if to do so would be hurtful or detrimental to the interest and welfare of its own citizens. The appellant contends that in the application of any proper test, the law of Maryland and not the law of Delaware, should control the case under consideration, for the reason that the shares of stock, the subject-matter of this controversy, are in their nature, things immovable, and incapable of having any situs except that of the corporation of which they are a part; and that in the event the law of Delaware shall be allowed to prevail, the result will be, as heretofore stated, the lapsing of the legacy, contrary to the policy recognized in the law of this State. It is not essential to the merits of this case that we should indulge in extended comments upon the subject of the character of the bank-stock in question or as to what may be its situs. It has been variously held by the Courts of other States and text-writers as well, that shares of stock have no situs apart from that of the corporations of which they are a part as already stated, but that for various purposes shares of stock may be given an arbitrary situs, as in attachment cases or for purposes of taxation. The law in this State has, however, been settled and determined to the effect that shares of stock of a corporation are personal property only, and governed by the law of the owner’s domicile. Donovan v. Firemen's Ins. Co., 30 Md. 159; Keyser v. Rice, 47 Md. 212; Appeal Tax Court v. Patterson, 50 Md. 371; Appeal Tax Court v. Gill, 50 Md. 377; Bonaparte v. State, 63 Md. 472; Baldwin v. Washington Co., 85 Md. 145; Kerr v. Urie, 86 Md. 72. Other questions have been argued at the hearing of this case which are not necessary to its determination and we forbear comment upon them. It is only just that we say that the case has been argued with exceptional ability and learning. From what we have said, it follows that the Court below has *488committed no error in its decree and we affirm the same with costs.
(Decided April 1st, 1898).

Decree affirmed with costs.